            Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
DEAN HENNEDY                         :
711 Rockaway Street                  :
Staten Island, NY 10307              :
                                     :           JURY DEMANDED
               Plaintiff,            :
                                     :
               v.                    :
                                     :           No.
NEW AGE DEVELOPMENT GROUP, LLC:
16 N. York Road                      :
Hatboro, PA 19040                    :
                                     :
               Defendant.            :_________________________________________


                                 CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.       Plaintiff, Dean Hennedy (hereinafter “Plaintiff”), is an adult individual residing at

the above address.

       2.       Defendant, New Age Development Group, LLC (hereinafter “Defendant”) is a

limited liability company organized and existing under the laws of Pennsylvania with a principal

place of business at the above address.

       3.       At all times relevant hereto, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.


       4.       At all times material hereto, Defendant qualifies as Plaintiff’s employer pursuant

to the Title VII of the Civil Rights Act and the Pennsylvania Human Relations Act.

       5.       Plaintiff has exhausted his administrative remedies pursuant to the Equal

Employment Opportunity Act and Pennsylvania Human Relations Act as more than one year has
            Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 2 of 11




passed since Plaintiff has filed his complaint of discrimination with the Pennsylvania Human

Relations Commission. (See Exhibit “A,” a true and correct copy of a “right-to-sue” letter issued

by the Equal Employment Opportunity Commission and Exhibit “B,” a true and correct copy of

the “one year letter” issued by the Pennsylvania Human Relations Commission.)

       6.       This action is instituted pursuant to the Civil Rights Act of 1964, the Pennsylvania

Human Relations Act, section 1981 of the Civil Rights and applicable federal law and state law.

       7.       Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       8.       Supplemental jurisdiction over Plaintiff’s state law claims is conferred pursuant to

28 U.S.C. § 1367.

       9.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendant conducts business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working for Defendant in the Eastern District of Pennsylvania at the time of the

illegal actions by Defendant as set forth herein.

II. Operative Facts.

       10.      In or about August 2018, Mr. Hennedy was hired by Defendant as a project

manager.

       11.      Mr. Hennedy was qualified for his position and had all the required clearances

and education in order to satisfactorily complete his duties for Defendant.

       12.      Mr. Hennedy’s national origin is Egyptian but has been a United States citizen

since April 17, 1980.

       13.      In or about October 2018, Defendant requested that Mr. Hennedy complete a

clearance form for his employment.
         Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 3 of 11




       14.     That clearance form requested Mr. Hennedy’s national origin.

       15.     Mr. Hennedy listed Egyptian as his national origin.

       16.     Immediately after Mr. Hennedy returned the form to Defendant via Mr.

Hennedy’s supervisor, Steven O’Reilly, Mr. O’Reilly asked if Mr. Hennedy was “an alien,”

which Mr. Hennedy responded that he is a United States citizen.

       17.     Despite answering Mr. O’Reilly’s question, Mr. O’Reilly continued to call Mr.

Hennedy an alien.

       18.     Mr. Reilly introduced Mr. Hennedy to a new estimator, saying, “Do you know

this guy is an alien?”

       19.     At Defendant’s Christmas party in 2018, Mr. Reilly introduced Mr. Hennedy to

subcontractors of Defendant, saying “Can you believe this guy is an alien?”

       20.     Mr. Hennedy refrained from making a complaint as Defendant is a small

company and Mr. Hennedy was afraid to lose his job.

       21.     In or about January 2019, after nearly six months of employment without needing

a superintendent’s license, Mr. O’Reilly told Mr. Hennedy that he needed a superintendent’s

license to continue working for Defendant.

       22.     Upon information and belief, no similarly situated United States born employees

were required to obtain superintendent’s licenses.

       23.     Mr. Hennedy immediately began working on the process of obtaining a

superintendent’s license.

       24.     On or about February 27, 2019, Mr. O’Reilly approached Mr. Hennedy and

terminated Mr. Hennedy’s employment due to “lack of work.”
         Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 4 of 11




       25.     Upon information and belief, Mr. Hennedy believes the reason for his termination

was pretext because at the same time of Mr. Hennedy’s termination of employment, Defendant

moved a United States born employee to replace Mr. Hennedy and hired another employee to

provide estimates in Philadelphia.

       26.      As a direct and proximate result of Defendant’s conduct, Plaintiff sustained great

economic loss, future lost earning capacity, lost opportunity, loss of future wages, as well

emotional distress, humiliation, pain and suffering and other damages as set forth below.

III. Causes of Action.

                                        COUNT I
                  TITLE VII – NATIONAL ORIGIN DISCRIMINATION
                               (42 U.S.C.A. § 2000e-2(a))
                                 (Plaintiff v. Defendant)

       27.     Plaintiff incorporates paragraphs 1-26 as if fully set forth at length herein.

       28.     Defendant took adverse action against Plaintiff through its harassment and the

termination of Plaintiff’s employment.

       29.     Plaintiff’s status as an Egyptian places him in a protected class.

       30.     Plaintiff’s membership in a protected class was a motivating factor in Defendant’s

decision to harass and ultimately terminate his employment.

       31.     Plaintiff suffered disparate treatment by Defendant, as set forth above.

       32.     As such, Defendant’s decision to harass, treat Plaintiff differently than his

Caucasian co-workers, and ultimately terminate Plaintiff’s employment is an unlawful

employment practice, under 42. U.S.C. § 2000e-2(a).

       33.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
           Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 5 of 11




distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of earning power

and capacity and a claim is made therefore.

       34.     As a result of the conduct of Defendant, Plaintiff hereby demands punitive

damages.

       35.     Pursuant to the Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a), et seq., Plaintiff

demands attorneys’ fees and court costs.

                                 COUNT II
           VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT
                               (43 P.S. § 955)

       36.     Plaintiff incorporates paragraphs 1-35 as if fully set forth at length herein.

       37.     At all times material hereto, and pursuant to the Pennsylvania Human Relations

Act, 43 P.S. § 951, et seq, an employer may not discriminate against an employee based on

national origin.

       38.     Plaintiff is a qualified employee and person within the definition of Pennsylvania

Human Relations Act, 43 P.S. § 951, et seq,.

       39.     Defendant is Plaintiff’s “employer” and thereby subject to the strictures of the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq,.

       40.     Defendant’s conduct in harassing and terminating Plaintiff’s employment are

adverse actions, were taken as a result of his national origin and constitutes a violation of the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq,.

       41.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
         Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 6 of 11




distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of his earning

power and capacity and a claim is made therefore.

       42.     Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq Plaintiff

demands attorneys’ fees and court costs.

                                          COUNT III
                                      DISCRIMINATION
                                       (42 U.S.C. § 1981)

       43.     Plaintiff incorporates paragraphs 1-42 as if fully set forth at length herein.

       44.     Defendant took adverse action against Plaintiff through its harassment and the

eventual termination of Plaintiff’s employment.

       45.     Plaintiff’s status as an Egyptian places him in a protected class.

       46.     Plaintiff’s membership in a protected class was a motivating factor in Defendant’s

decision to harass and ultimately terminate his employment.

       47.     Plaintiff suffered disparate treatment by Defendant, as set forth above.

       48.     Defendant took adverse action against Plaintiff by terminating his employment.

       49.     As set forth above, Plaintiff’s status in a protected class was a motivating factor in

Defendant’s decision to terminate his employment.

       50.     As such, Defendants’ decision to harass, treat Plaintiff differently than his

Caucasian co-workers, and ultimately terminate Plaintiff’s employment is an unlawful

employment practice, under 42. U.S.C. § 1981.

       51.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
         Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 7 of 11




distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of earning power

and capacity and a claim is made therefore.

IV. Relief Requested.

        WHEREFORE, Plaintiff, Dean Hennedy, demands judgment in his favor and against

Defendant, New Age Development Group, LLC in an amount in excess of $150,000.00 together

with:

        A. Compensatory damages, including but not limited to: back pay, front pay, past lost

           wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

           benefits, lost future earning capacity, injury to reputation, mental and emotional

           distress, pain and suffering

        B. Punitive damages;

        C. Attorneys fees and costs of suit;

        D. Interest, delay damages; and,

        E. Any other further relief this Court deems just proper and equitable.

                                      LAW OFFICES OF ERIC A. SHORE, P.C.



                                      BY:____________________________
                                        ROBERT H. GRAFF, ESQUIRE (PA I.D. 206233)
                                        Two Penn Center
                                        1500 JFK Boulevard, Suite 1240
                                        Philadelphia, PA 19102
                                        Ph: 267-546-0138
                                        Fx: 215-944-6124
                                        Attorney for Plaintiff, Dean Hennedy



       03/04/2021
Date: ______________
Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 8 of 11




      EXHIBIT “A”
                       Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 9 of 11
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Dean Hennedy                                                                  From:    Philadelphia District Office
        711 Rockaway Street                                                                    801 Market Street
        Staten Island, NY 10307                                                                Suite 1000
                                                                                               Philadelphia, PA 19107

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2020-60775                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            12/17/2020
 Enclosures(s)                                                         Jamie R. Williamson                                   (Date Issued)
                                                                         District Director

 cc:          NEW AGE DEVELOPMENT GROUP, LLC

              Robert H. Graff, Esq.                                                   Frankie Williams
              The Law Offices of Eric A. Shore, P.C.                                  EEO Consultant
              Two Penn Center                                                         Insperity PEO Services, L.P.
              1500 John F. Kennedy Boulevard, Suite 1240                              500 Campus Drive
              Philadelphia, PA 19102                                                  Florham Park, NJ 07932
              robertg@ericshore.com                                                   Frankie.williams@insperity.com
Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 10 of 11




       EXHIBIT “B”
Case 2:21-cv-01039-CMR Document 1 Filed 03/04/21 Page 11 of 11
